Petition for Writ of Mandamus Dismissed and Opinion filed February 19,
2009







Petition
for Writ of Mandamus Dismissed and Opinion filed February 19, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00129-CR
____________
 
IN RE ANDREW P. TURK, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M  O P I N I O N
On
February 5, 2009, Relator, Andrew P. Turk, filed a petition for writ of
mandamus in this court.  See Tex.
Gov=t Code Ann '22.221 (Vernon 2004); see  also  Tex. R. App. P. 52.1.  In his petition, relator asks that
this court order the respondent, the Honorable Randy Roll, presiding judge of
the 179th District Court, to rule on his application for writ of habeas corpus
filed pursuant to article 11.07 of the Texas Code of Criminal Procedure.  We do
not have jurisdiction over this original proceeding and dismiss the petition.




While
courts of appeals have mandamus jurisdiction in criminal matters, only the
Court of Criminal Appeals has jurisdiction in final post-conviction habeas
corpus proceedings.  Tex. Code Crim.
Proc. Ann. art. 11.07 (Vernon Supp. 2008); In re Bailey, 14-06-00841-CV,
2006 WL 2827249 (Tex. App.CHouston [14th Dist.] 2006, orig. proceeding); In re McAfee,
53 S.W.3d 715, 717 (Tex. App.CHouston [1st Dist.] 2001, orig. proceeding).  The courts of
appeals have concurrent mandamus jurisdiction with the Court of Criminal
Appeals in some post-conviction proceedings.  Padilla v. McDaniel, 122
S.W.3d 805, 808 (Tex. Crim. App. 2003).  Because relator ties his right to
mandamus relief specifically to a failure to rule on his post-conviction
application for writ of habeas corpus, we conclude we do not have jurisdiction
over the complaint.  See McCree v. Hampton, 824 S.W.2d 578, 579
(Tex. Crim. App. 1992) (Court of Criminal Appeals has jurisdiction to order the
trial court to rule on applicant=s post-conviction writ of habeas
corpus.).
Accordingly,
the petition for writ of mandamus is ordered dismissed.
PER CURIAM
 
Panel consists of Justices Yates,
Guzman, and Sullivan.
Do Not Publish C Tex. R.
App. P. 47.2(b).